Citation Nr: 9902627	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-41 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to dependents educational assistance 
benefits under the provisions of, Title 38, Chapter 35, of 
the United States Code (Chapter 35 benefits).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
January 1968.

The above matters come before the Board of Veterans Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied service connection for the 
cause of the veterans death and Chapter 35 benefits.

The Board notes that, in statements dated in June 1997 and 
November 1998 (the second one sent by the appellant directly 
to the Board), the appellant, who is the veterans surviving 
spouse, introduced a new claim, i.e., entitlement to death or 
dependency and indemnity compensation due to death resulting 
from VA medical treatment under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) and its implementing VA regulations, 
38 C.F.R. §§ 3.358 and 3.800 (1998).  The Board has acquired 
no jurisdiction over this issue, as it has yet to be 
adjudicated at the RO level.  Consequently, it is referred 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in May 1996, at age 48, of a probable 
heart attack, and the manner of death was listed as natural 
causes.

2.  An autopsy of the veterans body was not performed.

3.  At the time of his death in May 1996, the veteran was 
service-connected for paranoid schizophrenia and a total (100 
percent) rating had been in effect for approximately two 
years and a half.

4.  It has not been shown that the probable heart attack that 
caused the veterans death more than 28 years after his 
separation from active military service was related in any 
way to service or to the service-connected paranoid 
schizophrenia.

5.  Reasonable doubt has arisen as to whether the total 
rating that had been in effect for the service-connected 
paranoid schizophrenia for approximately two and a half years 
as of the date of the veterans death was permanent in 
nature.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veterans death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.312 (1998).

2.  Entitlement to Chapter 35 benefits is warranted.  
38 U.S.C.A. §§ 3501(a)(1)(D), 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 21.3021(a)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether each one of the appealed 
claims is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has said that VAs statutory duty to assist under 
38 U.S.C.A. § 5107(a) (West 1991) does not arise until there 
is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims 
that are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a) (West 1991).  When such type of evidence is not 
submitted, the initial burden placed on the appellant is not 
met.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See Murphy, at 
81.  Further, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1998).

The benefit of the doubt doctrine requires a claimant 
only to demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail; 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence or by a fair 
preponderance of the evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
benefits to be denied.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the law dictates that 
the claimant prevails.  This unique standard of proof is 
in keeping with the high esteem in which our nation holds 
those who have served in the Armed Services.  See, Gilbert, 
at 53-54.

First Issue
Entitlement to service connection for the cause of the 
veterans death:

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

The death of a veteran is to be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1998).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1998).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (1998).

The Court has indicated that, while the first of the 
requirements set forth in Caluza for the submission of a 
well-grounded claim (evidence of a current or present 
disability) is always met in claims for service connection 
for the cause of the veterans death, the current disability 
being the condition that caused the veteran to die, the last 
two requirements need to be supported by the evidence of 
record.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the 
appellant fails to present competent medical evidence of a 
causal relationship between the veterans death and an 
inservice occurrence or event, his or her claim for direct 
service connection for the veterans death fails as not well 
grounded.  Id.

The record reveals that the veteran died at his home on May 
29, 1996, at age 48, of a probable heart attack.  No 
conditions leading to the immediate cause of death were 
listed in his certificate of death, the manner of death was 
listed as natural causes and no autopsy of the veterans 
body was performed.

At the moment of his death, the veteran was only service-
connected for paranoid schizophrenia and the disability had 
been rated as totally (100 percent) disabling since December 
1993.

A review of the service medical records reveals no evidence 
of any cardiovascular problems at any time, including upon 
separation, when the veterans physical examination was 
described as within normal limits and his heart and 
vascular system were clinically evaluated as normal.  (See, 
in this regard, a clinical record and a report of medical 
examination for separation, both dated in October 1967.)

The earliest medical evidence of any cardiovascular 
abnormalities in the record consists of the report of a VA 
electrocardiogram (ECG) that was obtained in November 1988, 
more than 20 years after the veterans separation from active 
service, which reveals a borderline ECG.  The earliest 
diagnosis of any cardiovascular disorder of record, however, 
is actually contained in a VA discharge summary that was 
dated a couple of years later, in July 1990.  This medical 
record reveals a diagnosis of hypertension, diagnosis that 
was thereafter repeated in several VA outpatient medical 
records that were produced after that date.

The record also reveals that, in February 1994, segmental 
abnormalities were detected in the veterans hearts left 
ventricular function, as well as grade ¼ mitral 
incompetence and a questionable area of hypokinesis at the 
base of the inferior wall.  And a couple of years later, as 
noted earlier, the veteran suffered the probable heart attack 
that led to his demise.

As shown above, the record is devoid of medical evidence 
demonstrating the existence of a nexus, or causal 
relationship, between the probable heart attack that caused 
the veterans death in May 1996, more than 28 years after 
service, and service or the service-connected paranoid 
schizophrenia.  The only evidence in this regard consists of 
the appellants own unsubstantiated statements to that 
effect.  While the Board does not doubt the good faith of 
these statements, it must be noted that the Court has said 
that statements of medical causation submitted by nonmedical 
personnel are considered lay evidence and that, as such, they 
are insufficient to render a claim for service connection 
well grounded.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board further notes that the appellants statements of 
causation are merely speculative not only because they are 
not supported by competent medical evidence in the record but 
because of the fact that no evidence of any cardiovascular 
problems was produced during service and more than 20 years 
elapsed between the veterans separation from active military 
service and the first competent evidence of such type of 
medical problems.  Speculative evidence clearly operates 
against the provisions of the VA regulation addressing claims 
for service connection for the cause of a veterans death 
which, as noted earlier, specifically requires that service 
connection be determined by the exercise of sound judgment, 
without recourse to speculation, and after a careful analysis 
of all the facts and circumstances surrounding a veterans 
death has been made.  See, 38 C.F.R. § 3.312(a) (1998).
 
In view of the above, the Board concludes that the appellant 
has failed to meet her initial duty to submit a claim for 
service connection for the cause of the veterans death that 
is plausible, or well grounded, as it has not been 
objectively shown that the cause of the veterans death was 
causally related to service or to the service-connected 
paranoid schizophrenia.  The appellants failure to do so 
translates into a lack of a duty to further assist her and 
also means that the Board has not acquired jurisdiction over 
the claim, which must be denied.  See, Ramey, at 46.

Finally, the Board notes that the ROs failure to find this 
claim for service connection not well-grounded constitutes 
harmless error.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board also notes that the appellant has not reported that 
any competent evidence exists that, if obtained, would 
establish a well-grounded claim for service connection for 
the cause of the veterans death.  Under these circumstances, 
VA has no further duty to assist her, as per the provisions 
of 38 U.S.C.A. § 5103(a) (West 1991), in the development of 
said claim.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).



Second Issue
Entitlement to Chapter 35 benefits:

The child, spouse or surviving spouse of a veteran will have 
basic eligibility to Chapter 35 benefits if certain 
conditions are met.  As pertinent to the present appeal, a 
surviving spouse will be considered an eligible person if 
the veteran died as a result of a service-connected 
disability and/or if, at the moment of the veterans death, 
he or she had a total disability permanent in nature 
resulting from a service-connected disability.  See, 
38 U.S.C.A. § 3501(a)(1)(B), (D) (West 1991); and 38 C.F.R. 
§ 21.3021(a)(2) (1998).

The first of the two criteria referred to above clearly is 
not met in the present case because, as discussed earlier, 
the Board has concluded that the claim for service connection 
for the cause of the veterans death is not well grounded due 
to the lack of competent evidence demonstrating that the 
veterans death was due to service or secondary to a service-
connected disability.

At first glance, it appears that the second of the two 
criteria referred to above has not been met either in the 
present case because, while the veteran did have, at the 
moment of his death, a service-connected disability (paranoid 
schizophrenia) that was rated as 100 percent disabling, that 
disability had not been specifically classified as permanent 
in nature.  However, the Board notes that, contrary to usual 
custom, neither the March 1994 rating decision which granted 
the total rating nor the letter of the same date notifying 
the veteran of said grant, advised the veteran that the grant 
was only temporary and that he therefore would need to be 
scheduled for a medical examination in the near future, in 
order to ascertain whether the disability remained as severe 
as 100 percent disabling.

It is simply unclear whether the March 1994 grant of a total 
rating for the service-connected paranoid schizophrenia was 
considered permanent or temporary by the RO.  This lack of 
clarity, which clearly arises from an inadvertent procedural 
deficiency by the RO, is further compounded by the 
unfortunate fact that the veteran died less than three years 
after the rating had been assigned, in effect precluding VA 
from determining whether the service-connected paranoid 
schizophrenia was, at the moment of the veterans death, 
still totally disabling so as to be considered permanent in 
nature.

A total disability permanent in nature is, for Chapter 35 
purposes, any disability that is rated total for the purposes 
of disability compensation which is based upon an impairment 
reasonably certain to continue throughout the life of the 
disabled person.  See, 38 U.S.C.A. § 3501(a)(8) (West 1991); 
see, also, 38 C.F.R. § 3.340(b) (1998).

The Board has carefully examined the evidence in the record, 
particularly the medical evidence that was produced in the 
90s and finds that reasonable doubt has arisen as to whether 
the total rating that was in effect at the moment of the 
veterans death was indeed permanent in nature.  In fact, 
insofar as the veteran died less than three years after the 
disability had been rated totally disabling, it could very 
well be argued that the total impairment arising from the 
service-connected paranoid schizophrenia did continue 
throughout the [remaining of the] life of the veteran and 
that, in that sense, the impairment was permanent in nature.  
In any event, as noted, reasonable doubt has arisen, which 
means that the Board necessarily must give the benefit of the 
doubt to the claimant and, consequently, conclude that 
entitlement to Chapter 35 benefits is warranted.






SEE THE FOLLOWING PAGE FOR THE ORDER, SUBSCRIPTION AND
THE NOTICE OF APPELLATE RIGHTS


ORDER

1.  The claim of entitlement to service connection for the 
cause of the veterans death is denied.

2.  Chapter 35 benefits are granted, subject to the 
applicable VA laws and regulations pertaining to the 
disbursement of VA funds.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
